183 N.W.2d 494 (1971)
186 Neb. 416
STATE of Nebraska, Appellee,
v.
Victor JOURNEY, Appellant.
No. 37713.
Supreme Court of Nebraska.
February 5, 1971.
Opinion on Rehearing March 12, 1971.
*495 Charles H. Beatty, Mitchell & Beatty, Kearney, for appellant.
Clarence A. H. Meyer, Atty. Gen., Betsy G. Berger, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and CARTER, BOSLAUGH, SMITH, McCOWN and NEWTON, JJ.
Opinion on Rehearing March 12, 1971. See 184 N.W.2d 616.
NEWTON, Justice.
Defendant was charged with failure to make a child support payment and with being a habitual criminal. He has an eighth grade education. His constitutional rights were fully explained to him, including the right to counsel. All were waived and a plea of guilty entered. The defendant having indicated a doubt as to his mental competency, the court stated that it would withhold acceptance of defendant's plea, defer pronouncing sentence, and have him taken to a state hospital for an examination and determination of his mental competency. Defendant was examined and found to be mentally competent. Meantime, he wrote to the trial judge requesting the appointment of an attorney to represent him. The request was summarily denied and defendant was sentenced to 10 years in the Nebraska Penal and Correctional Complex.
Defendant brought a post conviction action and appeals from the judgment denying him relief. He assigns as error the failure of the court to appoint counsel to represent him pursuant to his request. We sustain that assignment and reverse the judgment of the district court.
The law is clear that an accused person is entitled to counsel at every critical stage of a criminal proceeding. See, State v. Ninneman, 179 Neb. 729, 140 N.W.2d 5; Davis v. United States, 226 F.2d 834 (8th Cir., 1955).
The judgment of conviction and sentence entered in the district court is reversed and the cause remanded for a new trial.
Reversed and remanded for a new trial.
SPENCER, J., participating on briefs.